


 

 

Exhibit 10b.

 

AMENDED
WINNEBAGO INDUSTRIES, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

1.

Plan

The Winnebago Industries, Inc. Directors’ Deferred Compensation Plan (the
“Plan”).

 

2.

Effective Date and Plan Year

The Plan is effective April 1, 1997. The Plan Year shall be from January 1
through December 31 each year.

 

3.

Purpose of the Plan

The Plan’s purpose is to enable the directors of Winnebago Industries, Inc. (the
“Company”), who are non-employees, to elect to receive their fees and retainers
as members of the Board of Directors and committees of the Board of Directors in
a form other than as direct payments.

 

4.

Participants

Any member of the Board of Directors of the Company who is not an employee may
elect to become a participant (“Participant” or “Director”) under the Plan by
filing an election in the form prescribed by the Board of Directors.

 

5.

Compensation Eligible for Deferral

Any Participant may elect, in accordance with Section 6 of this Plan, to defer
annually the receipt of a portion of the director’s fees or retainers otherwise
payable to him or her by the Company in any calendar year for services to the
Company (“Deferral Compensation”), which portion shall be designated by him or
her. Compensation paid to a Director for business or professional services
rendered to the Company in any capacity other than as a Director shall not be
treated as Deferral Compensation.

 

6.

Election Form

Each Director shall be entitled to file with the Plan Administrator prior to
December 31 of each Plan Year (or prior to the commencement of the term of a new
Director) a form prescribed by the Board of Directors so as to make an election
under the Plan. Pursuant to such election, a Director may elect with respect to
a Plan Year to defer a designated percentage of Deferral Compensation of either
fifty percent (50%) or one hundred percent (100%). The Director’s election shall
also include: (i) the manner in which the Deferral Compensation is to be
applied, (ii) the timing of receipt of payment of any Deferral Compensation
which is prescribed in Section 9; and (iii) the form of distribution of any
Deferral Compensation which is prescribed in Section 10.

 

A Director’s election regarding the amount of Deferral Compensation shall be
irrevocable with respect to Deferral Compensation deferred in any one year and
Company matching contributions thereon, if any. A Director may elect to apply
100% of his or her Deferral Compensation to either but not both of the following
forms:

 

 

a.

“Money Credits” which are described in Section 8(a); or

 

 

b.

“Winnebago Stock Units” which are described in Section 8(b).

 

7.

Matching Contribution on Winnebago Stock Units

Any Director electing to defer fees under the Plan and to invest Deferral
Compensation in “Winnebago Stock Units”, as described in Section 8, shall
receive a matching contribution from the Company equal to twenty-five percent
(25%) of the Deferral Compensation so invested. The Company’s match provided
pursuant to this Plan shall be credited to the Director’s Deferral Accounts and
invested in “Winnebago Stock Units” pursuant to the provisions of Section 8(b).

 

8.

Director’s Deferral Accounts

Accounts (“Director’s Deferral Accounts”) will be established by the Company for
each Director electing to defer fees or retainers and invest his or her Deferral
Compensation in either “Money Credits” of “Winnebago Stock Units.” His or her
Director’s Deferral Accounts shall be credited as of the last day of each
calendar month with the amount of Deferral Compensation earned, and any Company
matches made with respect to “Winnebago Stock

 


--------------------------------------------------------------------------------


Units, during that month.” Deferral Compensation shall be converted into “Money
Credits” or “Winnebago Stock Units” in accordance with the following procedures:

 

 

a.

Money Credits

“Money Credits” are units credited in accordance with the Participant’s election
to the Director’s Deferral Accounts in the form of dollars. The Money Credits
shall accrue interest from the credit date. The rate of interest which shall be
applied to the Participant’s Money Credits is the 30 year Treasury bond yields
as of the first business day of the Plan Year. The Board of Directors may from
time to time prescribe additional methods for the accrual of interest on Money
Credits with respect to Deferral Compensation deferred in Plan Years subsequent
to the Director’s new election.

 

 

b.

Winnebago Stock Units

“Winnebago Stock Units” are units credited in accordance with the Participant’s
election to the Director’s Winnebago Stock Unit Account in the form of common
stock of the Company. The common stock utilized for purposes of the Plan shall
be treasury shares of the Company. Winnebago Stock Units shall be recorded in
the Director’s Winnebago Stock Unit Account on the basis of the mean between the
high and the low prices of the common stock of the Company on the date upon
which the Account is to be credited, as officially quoted by the New York Stock
Exchange. Winnebago Stock Units representing the Company match provided pursuant
to Section 7 (“Matching Winnebago Stock Units”) shall be recorded in the
Director’s Matching Winnebago Stock Unit Account on the same basis.

 

A Participant’s Matching Winnebago Stock Unit Account shall vest on a graduated
basis at the rate of thirty-three and one-third percent (33-1/3%) for each
complete 12 month period of service as a Director following the Effective Date
of the Plan, and any Matching Winnebago Stock Units thereafter recorded in such
account after the Director’s completion of 36 months of service after the
Effective Date will be fully vested and nonforfeitable. Notwithstanding the
above, the Participant’s Matching Winnebago Stock Unit Account shall become
fully vested upon his or her attainment of age 69-1/2 or death while serving as
Director. In the event that a Participant terminates his or her service as a
Director, any unvested Matching Winnebago Stock Units shall be forfeited by the
Director and applied to future Company matching contributions.

 

In the event of any change in the outstanding shares of common stock of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, then if the Plan Administrator shall determine,
in its sole discretion, that such change equitably requires an adjustment in the
number of Winnebago Stock Units then held in the Director’s Winnebago Stock Unit
Account, or in the Matching Winnebago Stock Unit Account, such adjustments shall
be made by the Plan Administrator and shall be conclusive and binding for all
purposes of the Plan.

 

9.

Timing of Distribution of Director’s Deferral Accounts

A Participant shall receive distribution, or commence to receive distribution,
of his or her Director’s Deferral Accounts, in accordance with the Participant’s
election which shall be upon the earliest of:

 

 

a.

Designated date;

 

 

b.

Termination of service as a Director;

 

 

c.

Death;

 

 

d.

Disability. For purposes hereof a Participant shall be considered disabled if
the Participant:

 

(i)

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

(ii)

is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 3 months under an accident and health plan covering
employees of the participant’s employer

 

2

 


--------------------------------------------------------------------------------


 

e.

A “Change of Control” (as defined below).

 

In the event of a “Change of Control,” as defined in Section 14, the Participant
shall receive a lump sum distribution of his or her Director’s Deferral Accounts
within 30 days following his or her termination of service as a Director after
such Change in Control. Notwithstanding the above, in no event shall a
Participant’s receipt of a distribution of Winnebago Stock Units from his or her
Director’s Deferral Accounts precede the six-month anniversary of his or her
election to convert Deferral Compensation into Winnebago Stock Units.

 

10.

Form of Distribution of Money Units in Director’s Deferral Accounts

A Participant shall be entitled to receive distribution of his or her Money
Units in his or her Director’s Deferral Accounts in either of the following
forms as designated by the Participant in the deferral election filed pursuant
to Section 6:

 

 

a.

a lump sum; or

 

 

b.

approximately equal annual installments over a three-year period.

 

 

c.

approximately equal annual installments over a five-year period.

 

11.

Form of Distribution of Winnebago Stock Units in Director’s Deferral Accounts

A Participant’s vested Winnebago Stock Units shall be distributed fully and in
kind on the distribution date elected by the Participant in his or her deferral
election filed with the Plan Administrator pursuant to Section 6. All shares of
Company stock distributed pursuant to this Plan but which are not registered
with the Securities and Exchange Commission shall bear an appropriate
restrictive legend as shall be determined by the Company’s securities counsel.

 

12.

Beneficiary

If a Participant shall cease to be a Director by reason of his or her death, or
if he or she shall die after he or she shall be entitled to distributions
hereunder but prior to receipt of all distributions hereunder, all Money Units
or Winnebago Stock Units then distributable hereunder shall be distributed (i)
to such beneficiary as such Participant shall designate by an instrument in
writing filed with the Plan Administrator, or (ii) in the absence of such
designation, to his or her personal representative, or (iii) if no personal
representative is appointed within six months of his or her death to his or her
spouse, or (iv) if his or her spouse is not then living, to his or her then
living descendants, per stirpes, in the same manner and at the same intervals as
they would have been made to such Participant had he or she continued to live;
provided however, in no event shall shares of Company stock be distributed prior
to the date elected by the Director.

 

13.

Participant’s Rights Unsecured

The right of any Participant to receive a distribution hereunder of Money
Credits or Winnebago common stock shall be an unsecured claim against the
general assets of the Company. The Deferral Compensation and any interest
thereon may not be assigned, transferred, encumbered, or otherwise disposed of
until the same shall be paid to such Director. The Company shall be obligated to
credit treasury shares in anticipation of its obligation to make such
distributions under the Plan, but no Participant shall have any rights in or
against any shares of common stock so credited or in any cash or Money Units
held in his or her Director’s Deferral Accounts. All such common stock and Money
Units shall constitute general assets of the Company and may be disposed of by
the Company at such time and for such purposes as it may deem appropriate.

 

14.

Deposit of Funds Into Grantor Trust

The Company shall deposit with the trustee of a grantor trust established by the
Company an amount of funds which is sufficient to carry out the terms of the
Plan and which is to be distributed in accordance with the terms and conditions
of the Plan. The funds deposited into such trust shall remain subject to the
claims of the general creditors of the Company as if such funds were general
creditors of the Company as if such funds were general assets of the Company.

 

For purposes of this Plan, “Change of Control” shall mean a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, all as defined in Section 409A
of the Code and the Treasury Regulations promulgated thereunder.

 

3


--------------------------------------------------------------------------------


15.

Plan Administrator

The Plan Administrator shall be the Human Resources Committee of the Board of
Directors of the Company. The Plan Administrator shall interpret the Plan
(including ambiguous provisions thereof), determine benefits which are payable
to Participants, and make all final decisions with respect to the rights of
Participants hereunder. The Plan Administrator shall at least annually provide
each participating Director with a statement of his or her account.

 

16.

Amendments to the Plan

The Board of Directors of the Company may amend the Plan at any time, without
the consent of the Participants or their beneficiaries, provided, however, that
no amendment shall divest any Participant or beneficiary of rights to which he
or she would have been entitled if the Plan had been terminated on the effective
date of such amendment.

 

17.

Termination of Plan

The Board of Directors of the Company may terminate the Plan at any time. If not
so terminated, the Plan will automatically terminate on June 30, 2013. Upon
termination of the Plan, distributions in respect of credits and units in a
Participant’s Director’s Deferral Accounts as of the date of termination shall
be made in the manner and at the time heretofore prescribed or, alternatively,
the Board of Directors may provide the Participant or beneficiaries with
benefits under a substitute plan which shall not be less than the vested
benefits which would have been distributed in a full and complete distribution
of all credits and units in a Participant’s Director’s Deferral Accounts as of
the date of Plan termination.

 

18.

Expenses

 

All costs of administration of the Plan will be paid by the Company.

 

 

 














4


--------------------------------------------------------------------------------